Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being 
anticipated by UnivTsinghua (hereinafter Tsinghua).

Regarding Claim 1, Tsinghua discloses an apparatus (Abstract, micro-flow field-enhanced through type electrochemical water treatment apparatus) comprising: a conduit including an inlet to receive a liquid and an outlet to discharge the liquid (Pg 5 Ln. 201 through Pg. 6 Ln. 208; Pg. 13 FIG. 2, As shown in Figure 2, the water treatment device includes an electrochemical water treatment unit and a water inlet. 1 and the water outlet 5 ... the water inlet 1 and the water outlet 5 are set to allow the raw water containing pollutants to pass through the water treatment unit in a penetrating manner); a first porous electrode (Pg. 6 Lns. 236-240; Pg. 13 FIG. 2, as shown in FIG. 2, the electrochemical water treatment unit includes multiple sets of electrodes, and the multiple sets of electrodes are separated according to the cathode 2/insulating isolation layer 3/anode 4/insulating isolation layer 3/cathode 2/insulating isolation Layer 3 / Anode 4 ... arranged in order ... from the center of the electrode sets in Fig. 2, the 



Regarding Claim 3, Tsinghua discloses the apparatus according to claim 2, wherein the porous support includes a plurality of pores and wherein the nanostructures are disposed to protrude from the porous support toward the pores (Pg 5 Ln. 201 through Pg. 6 Ln. 208; Pg. 13 FIG. 2, the electrodes 2, 4 include a conductive material with an ordered pore structure used as a substrate, and a catalyst with a nano-microstructure is supported on the pore wall; Pg. 6 Lns. 206-215 , the nano-microstructures include nano-cone arrays).

Regarding Claim 5, Tsinghua discloses the apparatus according to claim 2, wherein the porous support includes a foam body (Pg 5 Ln.

201 through Pg. 6 Ln. 208; Pg. 13 FIG. 2, the electrodes 2, 4 include a conductive material with an ordered pore structure used as a substrate; Pg. 6 Lns. 225-228 the conductive materials of the electrodes 2, 4 are selected from one or more of foamed copper).

Regarding Claim 6, Tsinghua discloses the apparatus according to claim 5, wherein the foam body is conductive (Pg 5 Ln. 201 through Pg. 6 Ln. 208; Pg. 13 FIG. 2, the electrodes 2, 4 include a conductive material with an ordered pore structure used as a substrate; Pg. 6 Lns. 225-228 the conductive materials of the electrodes 2, 4 are selected from one or more of foamed copper).

Regarding Claim 7, Tsinghua discloses the apparatus according to claim 6, wherein the foam body includes a copper foam body (Pg 5 Ln. 201 through Pg. 6 Ln. 208; Pg. 13 FIG. 2, the electrodes 2, 4 include a conductive material with an ordered pore structure used as a substrate; Pg. 6 Lns. 225-228 the conductive materials of the electrodes 2, 4 are selected from one or more of foamed copper).

Regarding Claim 10, Tsinghua discloses the apparatus according to claim 1, wherein the first porous separator has a first thickness and the second porous separator has a second thickness, wherein the first thickness is different from the second thickness (Pg 5 Ln. 201 through Pg. 6 Ln. 208; Pg. 13 FIG. 2, As shown in Figure 2 the water treatment unit includes electrodes 2, 4 and an insulating isolation layer 3; Pg. 6 Lns. 229-232; Pg. 13 FIG. 2 the insulating isolation layer 3 is made of one or more porous dielectric materials ... and the thickness is 0.1 mm to 5 mm; as shown in Fig. 2 the thickness of the insulating isolation layers 3 could be selected from any value between 0.1 mm to 5 mm, in addition the insulating isolation layers 3 are depicted as having uneven thickness).

Regarding Claim 11, Tsinghua discloses the apparatus according to claim 1, further comprising: a third porous separator disposed on the first porous electrode (Pg. 6 Lns. 236-240; Pg. 13 FIG. 2, as shown in FIG. 2, the electrochemical water treatment unit includes multiple sets of electrodes, and the multiple sets of electrodes are separated according to the cathode 2/insulating isolation layer 3/anode 4/insulating isolation layer 3/cathode 2/insulating isolation Layer 3 / Anode 4 ... arranged in order... from the center of the electrode sets in Fig. 2, the device includes a third insulating isolation layer 3 on the first electrode/cathode 2; Pg. 6 Lns. 229-232 the insulating isolation layer 3 is made of one or more porous dielectric materials); and a fourth porous electrode disposed on the third porous separator (Pg. 6 Lns. 236-240; Pg. 13 

Regarding Claim 12, Tsinghua discloses the apparatus according to claim 11, further comprising: a fourth porous separator disposed on the third porous electrode (Pg. 6 Lns. 236-240; Pg. 13 FIG. 2. as shown in FIG. 2, the electrochemical water treatment unit includes multiple sets of electrodes, and the multiple sets of electrodes are separated according to the cathode 2/insulating isolation layer 3/anode 4/insulating isolation layer 3/cathode 2/insulating isolation Layer 3 / Anode 4 ... arranged in order... from the center of the electrode sets in Fig. 2, the device includes a fourth insulating isolation layer 3 on a third electrode/cathode 2; Pg. 6 Lns. 229-232 the insulating isolation layer 3 is made of one or more porous dielectric materials; Pg. 13 FIG. 2, electrodes 2, 4 include a conductive material with an ordered pore structure used as a substrate, and a catalyst with a nano-microstructure is supported on the pore wall); and a fifth porous electrode disposed on the fourth porous separator (Pg. 6 Lns. 236-240; Pg. 13 FIG. 2, as shown in FIG. 2, the electrochemical water treatment unit includes multiple sets of electrodes, and the multiple sets of electrodes are 

Regarding Claim 13, Tsinghua discloses the apparatus according to claim 1, wherein the first type of voltage is a positive voltage and the second type of voltage is a negative voltage, or the first type of voltage is the negative voltage and the second type of voltage is the positive voltage, or the first type of voltage is opposite to the second type of voltage in an alternating current power source (Pg. 6 Lns. 236-244; Pg. 13 FIG. 2, as shown in FIG. 2 the multiple sets of electrodes are separated according to the cathode 2/insulating isolation layer 3/anode 4/insulating isolation layer 3/cathode 2/insulating isolation Layer 3 / Anode 4... are arranged in order... applying a voltage of 1.0-5.0V to the electrodes 2,4 through an external power supply 6 ... as shown in Fig. 2 the power source 6 applies a first type of voltage to the cathodes electrodes 2 and second type of voltage to the anode electrodes 4).



Regarding Claim 18, Tsinghua discloses the apparatus according to claim 1, wherein the porous separators include a porous polymer or polymer mesh (Pg. 6 Lns. 236-240; Pg. 13 FIG. 2, as shown in FIG. 2, the electrochemical water treatment unit includes multiple sets of electrodes, and the multiple sets of electrodes are separated according to the cathode 2/insulating isolation layer 3/anode 4/insulating isolation layer 3/cathode 2/insulating isolation Layer 3 / Anode 4... are arranged in order; Pg. 6 Ln. 229-232 insulating isolation layer 3 is made of one or more porous dielectric materials selected from polyurethane, nylon, polypropylene).

Claim(s) 1, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (hereinafter Fan).

Regarding Claim 1, Fan discloses an apparatus (Para. [0013] an apparatus for water purification; Para. Para. [0042] FIG. 6A shows a schematic diagram of a water purification system in accordance with another embodiment of this invention) comprising: a conduit including an inlet to receive a liquid and an outlet to discharge the liquid (Para. [0042] FIG. 6A shows a schematic diagram of a water purification system in accordance with another embodiment of this invention. Water to be purified enters the water purification system through 

Regarding Claim 14, Fan discloses the apparatus according to claim 1, wherein the power source provides a direct current or an alternating current to the porous electrodes (Para. [0063] In some embodiments, the apparatus is controlled by an electronic control unit... An electronic control unit may contain a 24 volt DC power supply to operate one or more pumps, and/or an on/off repeat cycle timer. A 4-channel relay may be used to open and close the electrical circuits to one or more pumps, valves, and/or one or more electrode stacks).

Regarding Claim 20, Fan discloses the apparatus according to claim 1, wherein the porous electrodes are hydrophilic (Para. [0065] The electrodes ... may be carbon-based porous structures; Para. [0074] The electrodes of this invention may have hydrophilic properties).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsinghua as applied to claims above, and further in view of The Board of Trustees of the Leland Stanford Junior University (hereinafter Leland).

Regarding Claim 4, Tsinghua discloses the apparatus according to claim 2, but fails to explicitly disclose wherein the nanostructures include a nanowire and a nanotube. However, Leland is in the field of water sterilization devices (Leland, Abstract), and teaches wherein the nanostructures include a nanowire and a nanotube (Leland, Para. [0044] Embodiments of the invention relate to the sterilization of water or other fluids using a porous structure that can effectively inactivate bacteria, viruses, protozoa, and other undesired organisms. Certain embodiments incorporate nanostructures in a porous support to yield an electrically conductive and high surface area structure for the active, high-throughput inactivation of pathogens in 

Regarding Claim 8, Tsinghua discloses the apparatus according to claim 2, but fails to explicitly disclose wherein the nanostructures include copper nanowires. However, Leland is in the field of water sterilization devices (Leland, Abstract), and teaches wherein the nanostructures include copper nanowires (Leland, Para. [0044] Embodiments of the invention relate to the sterilization of water or other fluids using a porous structure that can effectively inactivate bacteria, viruses, protozoa, and other undesired organisms. Certain embodiments incorporate nanostructures in a porous support to yield an electrically conductive and high surface area structure for the active, high-throughput inactivation of pathogens in water; Para. [0071] Referring to FIG. 3, the device 300 includes another porous electrode 312, which is coupled to the electrical source 310. The porous electrode 312 is housed in the conduit 302 and is spaced apart from the porous electrode 308 ... The porous electrodes 308 and 312 can be similarly implemented, or can differ in at least one component, 

Regarding Claim 9, Tsinghua discloses the apparatus according to claim 2, but fails to explicitly disclose wherein the nanostructures include carbon nanotubes. However, Leland is in the field of water sterilization devices (Leland, Abstract), and teaches wherein the nanostructures include carbon nanotubes (Leland, Para. [0044] Embodiments of the invention relate to the sterilization of water or other fluids using a porous structure that can effectively inactivate bacteria, viruses, protozoa, and other undesired organisms. Certain embodiments incorporate nanostructures in a porous support to yield an electrically conductive and high surface area structure for the active, high-throughput inactivation of pathogens in water; Para. [0071] Referring to FIG. 3, the device 300 includes another porous electrode 312, which is coupled to the electrical source 310. The porous electrode 312 is housed in the conduit 302 and is spaced apart from the porous electrode 308 ... The porous electrodes 308 and 312 can be similarly implemented, or can differ in at least one component, such as in terms of their constituent porous supports, their constituent nanostructures; Para. [0053] As another example, a porous structure can include nanotubes, such as carbon nanotubes). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tsinghua to include wherein the nanostructures include carbon nanotubes as taught by Leland. The motivation would have been to provide an electrically conductive and .

Claims 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims above, and further in view of Hahn et al. (hereinafter Hahn).

Regarding Claim 15, Fan discloses the apparatus according to claim 1, wherein the power source provides current to the porous electrodes (Fan, Para. [0063] In some embodiments, the apparatus is controlled by an electronic control unit ... An electronic control unit may contain a 24 volt DC power supply to operate one or more pumps, and/or an on/off repeat cycle timer. A 4-channel relay may be used to open and close the electrical circuits to one or more pumps, valves, and/or one or more electrode stacks; Para. [0065] The electrodes ... may be carbon-based porous structures). Fan fails to explicitly disclose wherein the power source provides an alternating current to the electrodes in sine waves or square waves. However, Hahn is in the field of electrical devices for breaking down pollutants in a liquid (Hahn, Abstract), and teaches wherein the power source provides an alternating current to the electrodes in sine waves or square waves (Hahn, Para. [0017] According to an embodiment, a device for breaking down pollutants in a liquid, in particular for breaking down organic pollutants in an aqueous medium, by means of oxidizing OH radicals, may have—an arrangement of positively and negatively charged electrodes, which are separated from one another, forming a working space and—a feed and discharge; Para. [0018] According to a further embodiment, all the positively or all the negatively charged electrodes can be in each case surrounded by a separator. According to a further embodiment, the separator can be fabricated from a microporous material; Para. [0020] According to a further embodiment, the electrochemical production of the OH radicals can be carried out with an alternating current, in particular with an alternating current in the form of a sinusoidal and/or plateau oscillation, the frequency of the 

Regarding Claim 16, modified Fan discloses the apparatus according to claim 15. Fan further discloses wherein the power source provides the current to the porous electrodes (Fan, Para. [0042] FIG. 6A End electrodes are connected to positive (614) and negative (68) power supplies; Para. [0063] In some embodiments, the apparatus is controlled by an electronic control unit... An electronic control unit may contain a 24 volt DC power supply to operate one or more pumps, and/or an on/off repeat cycle timer. A 4-channel relay may be used to open and close the electrical circuits to one or more pumps, valves, and/or one or more electrode stacks; Para. [0065] The electrodes ... may be carbon-based porous structures). Fan fails to explicitly disclose wherein the power source provides the alternating current to the porous electrodes at 0.5 to 10 Hz. However, Hahn is in the field of electrical devices for breaking down pollutants in a liquid (Hahn, Abstract), and teaches wherein the power source provides the alternating current to the electrodes at 0.5 to 10 Hz (Hahn, Para. [0017] According to an embodiment, a device for breaking down pollutants in a liquid, in particular for breaking down organic pollutants in an aqueous medium, by means of oxidizing OH radicals, may have—an arrangement of positively and negatively charged electrodes, which are separated from one another, forming a working space and—a feed and discharge; Para. [0018] According to a further embodiment, all the positively or all the negatively charged electrodes can be In each case surrounded by a separator. According to a further embodiment, the separator can be fabricated from a microporous material; Para. [0020] According to a further embodiment, the electrochemical production of the OH radicals can be carried out with an alternating current, in 

Regarding Claim 19, Fan discloses the apparatus according to claim 1, but fails to explicitly disclose wherein the porous separators are hydrophilic. However, Hahn is in the field of electrical devices for breaking down pollutants in a liquid (Hahn, Abstract), and teaches wherein the porous separators are hydrophilic (Hahn, Para. [0017] According to an embodiment, a device for breaking down pollutants in a liquid, in particular for breaking down organic pollutants in an aqueous medium, by means of oxidizing OH radicals, may have—an arrangement of positively and negatively charged electrodes, which are separated from one another, forming a working space and—a feed and discharge; Para. [0018] According to a further embodiment, all the positively or all the negatively charged electrodes can be in each case surrounded by a separator. According to a further embodiment, the separator can be fabricated from a microporous material; Para. [0030] In the latter connection, a separator is understood to be a body made of a porous or microporous material, it being possible to use as material a hydrophilic polymer or one hydrophilized by means of appropriate surface treatment). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan to include wherein the porous separators are hydrophilic as taught by Hahn. The motivation would have been to provide a cost-effective water treatment device for breaking down of pollutants in a liquid with improved efficiency (Hahn, Para. [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN S PHASGE whose telephone number is (571)272-1345.  The examiner can normally be reached on Monday to Thursday 11:30 am to 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARUN S PHASGE/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        



asp